Citation Nr: 0029860	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease.  

2.  Entitlement to service connection for a dental or mouth 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The record indicates that the appellant had active military 
service between December 1983 and August 1992, comprised of 
periods of active and inactive duty for training.  It has 
been certified that he had active duty for training from 
February 1984 to May 1984, and from November 1990 to May 
1991; however, the appellant's complete service history has 
not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case for further development in July 
1997, and it has since been returned to the Board for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded, in pertinent 
part, the above-mentioned issues for further development in 
July 1997.  

In particular, the Board remanded in order to have all of the 
appellant's periods and corresponding types of service 
verified, and to obtain VA dental and gastrointestinal 
examinations.  

While the RO attempted to verify the appellant's service, and 
attempted to schedule VA examinations for the appellant, the 
Board is of the opinion that such development was not 
sufficient in this instance.  

With respect to the appellant's service, the RO sent a 
request to the National Personnel Records Center (NPRC) 
requesting that all of the appellant's service and types of 
service be verified.  

NPRC's response (received by the RO in November 1998) was 
incomplete.  While the RO noted in its request that the 
veteran's terms of service extended from February 1983 to 
August 1992, the NPRC only listed two isolated periods of 
service in its verification (February to May 1984 and 
November 1990 to May 1991).  It did not state what type of 
service these periods were, nor did it attempt to address the 
remaining periods of service of the appellant.  In essence, 
it did not fully comply with the RO's request because it did 
not attempt to verify all of the appellant's service, and did 
not make any attempt to characterize the nature of any of the 
appellant's service.  

Therefore, a second request should have been sent to NPRC 
asking for a more comprehensive verification of service.  In 
addition, the RO has not requested service records from other 
pertinent locations.  The record indicates that the appellant 
served in the Arkansas Army National Guard from January 1986 
to August 1986.  While a request was sent to his specific 
unit, no request was sent to the Arkansas ANG headquarters.  

In addition, the record indicates that these, as well as 
other records, may be at the United States Army Reserve 
Personnel Center (ARPERCEN).  See M21-1, Part III, para. 
4.01(c).  It is unclear as to whether a request has been sent 
to ARPERCEN for the appellant's service records.  Such a 
request should be made on remand.  


In general, the Board is of the opinion that another more 
inclusive attempt at verifying the appellant's service, and 
at obtaining all his records, should be made on remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has reported serving in the ANG from February 
1983 to February 1993.  The record indicates that he did not 
enlist in the Oregon ANG until December 1983.  It also 
indicates that he was enrolled in high school in February 
1983 and was in high school until September 1983.  

The record indicates that the appellant served in two 
different National Guard units between December 1983 and 
December 1986.  During this period it appears that he 
primarily served in Troop E, 82d Cavalry of the Oregon ANG.  
The record indicates that he served in this unit on active 
duty for training from February 1984 to May 1984.  

In January 1986 the appellant was transferred from the Oregon 
ANG to the Arkansas ANG.  It was noted that his "MPRJ, PFR, 
HRJ, NGB Form 23 & Personal Clothing Form will be forwarded 
to Military Department State of Oregon within 24 hours of 
receipt of order."  

The record indicates that the appellant served in the 
Arkansas ANG from January 1986 to August 1986, and was a 
member of "B Co. 212th Signal Bn, 406 Fairfield, Benton, AR 
72015-4947."  It also indicates he was on active duty, 
active duty for training, or full time training duty from May 
1986 to June 1986.  

After completing his service in Arkansas, the evidence 
indicates that the appellant was transferred back to the 
Oregon ANG until December 1986, when he was discharged.  It 
was indicated that the appellant's Arkansas ANG records would 
be forwarded to the "Adjutant General of Arkansas, The State 
of Arkansas, ATTN: DPA-E, Camp Robinson North Little Rock, 
Arkansas 72118-2200."  


In December 1986 the record indicates that the appellant was 
transferred to the United States Army Reserve (USAR).  The 
NGB Form 22 Report of Separation specifies that the appellant 
was transferred to "IRR" at ARPERCEN in St. Louis, 
Missouri.  The record further indicates that he was enlisted 
in the USAR (IRR) from December 1986 to December 1989.  

The appellant was discharged in December 1989 and was a 
civilian from December 1989 to February 1990.  In February 
1990 the appellant reenlisted in the Oregon ANG.  The record 
indicates that he served in the 2186th Maint. Co. at Camp 
Withycombe in Oregon.  The record also indicates that he 
served in this unit until August 1992 and was on active duty 
for training from November 1990 to May 1991.  During this 
period, the appellant was stationed in Saudi Arabia from 
January 1991 to May 1991.  

In light of the above, the Board is of the opinion that there 
are multiple locations that may have at least some of the 
appellant's records, including ARPERCEN, and the record 
indicates that the RO has not requested records from these 
locations.  

This is particularly important active duty for 
training.  It is essential that these and other records be 
requested, so that a clearer picture of the appellant's 
service, and the incurrence of his peptic ulcer disease might 
be determined.  

The record indicates that the RO has sent requests for 
records to the three National Guard units which the appellant 
served in.  Of those three, only one responded; the 2186 
Maint. Co.  The Commander of this unit specified that such 
records had been forwarded to St. Louis.  Therefore, the 
Board concludes that it is unnecessary to make another 
request to this unit.  However, another request should be 
made to the units that did not respond.  


It appears that the only other request made by the RO was to 
the NPRC.  It does not appear that it requested records from 
ARPERCEN (for his USAR (IRR) and other service), the Arkansas 
Adjutant General, or the Military Department of the State of 
Oregon.  Requests to these departments should be made.  The 
Board concludes that another request for records from NPRC is 
not necessary since the record indicates that such records 
have already been obtained.  

In addition to requesting records from these locations, the 
RO should also request that the appellant's service, 
including the nature of such service (active duty, active 
duty for training, inactive duty for training, etc.) be 
specifically determined and verified.  

The Board next addresses the issue of the VA examinations.  
The record indicates that the appellant failed to report for 
his scheduled VA dental examination.  It appears that he did 
attend a VA gastrointestinal examination.  

However, it is not clear as to whether this examination 
report is of record.  There is a May 1999 memorandum from VA 
physicians indicating that the appellant had been examined.  
However, the report itself, at most, minimally discussed the 
results of the examination, and did not even discuss whether 
the appellant had a current gastrointestinal disability.  

In addition, the examiners did not provide a clear 
explanation for some of their conclusions, and in some cases, 
such conclusions appear to be based on inaccurate historical 
information.  For example, it was noted that the appellant 
enlisted in the National Guard in July 1986.  In contrast, 
the record clearly indicates that he first enlisted in 
December 1983.  

The appellant reported during the examination that his first 
ulcer was in the early 1980s.  It was concluded that the 
appellant's condition "clearly" preexisted service.  
However, this appears to be based, at least in part, on the 
erroneous assumption that he first enlisted in 1986.  

In light of the above, the Board concludes that the May 1999 
VA examination is inadequate, and that a remand for a VA 
examination that demonstrates a thorough and accurate review 
of the record is warranted.  See Peters v. Brown, 6 Vet. App.  
540, 542 (1994).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the appellant's 
complete treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

The RO should also ask the appellant to 
provide any and all additional service 
medical or other service records he may 
have or can obtain.  The RO should 
specifically ask him to provide records 
documenting the time and nature of his 
service.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  Pursuant to M21-1, Part III, para. 
4.01(c), the RO should send requests for 
the appellant's service records and 
service medical records to the following 
facilities:  

(a) The Arkansas Army National Guard 
headquarters;
(b) Military Department, State of 
Oregon;
(c) The Adjutant General of Arkansas, 
The State of Arkansas, ATTN: DPA-E, 
Camp Robinson, North Little Rock, 
Arkansas 72118-2200;
(d) Oregon Army National Guard, Troop E, 
82d Cavalry, 1630 Park Ave., Woodburn, 
Oregon 97071; AND
(e) Company B, 212th Sig. Bn., 406 
Fairfield Road, Benton, Arkansas 72015

The requests sent to these facilities 
should include a request for all service 
personnel records and service medical 
records pertaining to the appellant.  

3.  Following the above, the RO should 
forward a copy of this remand and the 
claims folder, including copies of any 
additional pertinent records regarding 
the nature of the appellant's service to 
the pertinent service department(s), 
including ARPERCEN and the NPRC, to the 
extent necessary.  

The RO should forward with this evidence 
a specific request to verify all periods 
of service between February 1983 and 
August 1993.  This request(s) should 
require the following:

(a) A specific assessment of all periods 
of service and a determination as to each 
period's character; i.e. it should be 
determined whether the appellant's 
service was active duty, active duty for 
training, or inactive duty for training.  

(b) It should also be determined whether 
there are any periods between February 
1983 and February 1993 when the appellant 
was not performing active military, 
naval, or air service.  

In addition to the above, the RO should 
also specifically request ARPERCEN to 
send any service records or service 
medical records pertaining to the 
appellant that are in its possession 
after it has completed its verification 
of the appellant's service.  

4.  The RO should schedule the appellant 
for a VA gastrointestinal examination by 
an appropriate specialist who has not 
previously examined him, for the purpose 
of ascertaining the current nature and 
extent of severity of his 
gastrointestinal disability (including 
peptic ulcer disease).  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The gastrointestinal examiner should 
determine the following:

(a) Whether the appellant has a current 
gastrointestinal disability, and if 
so, what is the nature of this 
disability.  

(b) Whether the gastrointestinal 
disability, if found on examination, 
was incurred or aggravated during the 
appellant's active military service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Following the above, the RO should 
schedule the appellant for a VA dental 
examination by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his dental/mouth disability.  

The claims file, a separate copy of this 
remand, and a copy of the VA 
gastrointestinal examination should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The dental examiner should determine and 
record the following:

(a) the nature, if any, of the 
appellant's current dental or mouth 
disability.  

(b) If such a dental/oral disability is 
found, the examiner should offer an 
opinion as to whether such disability 
was incurred or aggravated in service.  

(c) The examiner should also determine 
whether the disability is secondary to 
a gastrointestinal disorder, if 
present.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a gastrointestinal 
disorder, including peptic ulcer disease, 
and entitlement to service connection for 
a dental or mouth disorder.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 12 -


